Per Curiam.
This is on defendant’s rule to show cause why a new trial should not be granted. Dugan is a taxi owner. Mrs. McGory .was a passenger in a taxi owned by him and driven by his employe. She was injured by a collision between the taxi and a car driven by one Purcose. The jury rendered a verdict of $7,000 for the plaintiff.
The points attempted to be made are that the verdict is contrary to the weight of the evidence, that there was no proof of any violation of duty, that there was no proof of negligence that the verdict is a result of mistake, passion or prejudice, that the verdict is contrary to and inconsistent with the charge, that the court erred in refusing motion for nonsuit and that the damages are excessive.
There is evidence from which the jury could find that the defendant’s taxi was being driven down Bowne avenue, Ereehold, at a speed of between fifty and fifty-five miles an hour; that the driver of the other car stopped at the cross-corner before turning into Bowne avenue, saw the taxi three hundred feet away and attempted to make the turn; and that before the second car got fully around the corner it was run into by defendant’s taxi. There is ample evidence to sustain a verdict for plaintiff. We are unable, from the evidence, to say that the verdict is excessive. None of the points are sustained.
The rule to show cause is discharged, with costs.